The opinion of the court was delivered by
Kellogg, J.
If the defendant, at the time he executed his receipt to the plaintiff, was the owner of the hay described in the receipt, it was wrongfully attached by the plaintiff as the property of Canñeld, and the plaintiff had no legal ground for recovery against the defendant on account of it. The case therefore presented only a question in respect to the title to the property at the time of the attachment. The plaintiff claimed that it belonged to Canfield, and, to support this claim, he introduced the testimony of Canfield, which was the only evidence in respect to the title to the property. The case stood on the plaintiff’s evidence; and the defendant claimed that, upon this evidence, the plaintiff could not recover, and the court, taking the same view of the case, directed a verdict in favor of the defendant.
We think that there was nothing in the testimony of Canfield which tended to show that he ever owned the hay. Up to the time when Kent signified his election to have the hay divided, as upon shares, this was clearly the case ; and when the hay was actually divided between Kent and Canfield, it was divided under an agreement that Kent should have a lien on Canfield’s share, and hold enough of it to secure him for his advances to Canfield, which were agreed to amount to the sum of one hundred dollars. The hay was the property of Kent entire, or it was all subject to his lien entire. It was not divided until after the attachment was made, and, when the attachment was made, Canfield had no property in it and no lien upon it. At the time when the hay was divided, all of Canfield’s part, except a small portion in the shed, was, by mutual agreement between Kent, Canfield, and the defendant, sold to the defendant in satisfaction of a debt due to him from Kent which was contracted for means to carry on the farm and cut the hay. Canfield further testified that the hay which was holden to Kent for the payment of *487Ills advances was, at the time of the division, set apart for the defendant, to pay Kent’s debt to him, and that the defendant took the hay so set apart, but took no more than what was necessary to pay that debt, and receipted to the plaintiff only the hay which he took away. From this evidence, it appeared that, up to the time of the sale to the defendant, the whole of the hay was the property of Kent; and we think that the defendant acquired a good title to it by the sale to him, and was the lawful owner of it at the time he executed his receipt to the plaintiff.
We find nothing in the evidence which tended to show that the arrangement between Canfield and Kent was made with a fraudulent intent to delay and defeat the creditors of Canfield, and consequently there was no ground upon which the plaintiff could claim that he was entitled to go to the.jury with the case on that question. Canfield had no property in, or lien upon, the hay which was transferred to Kent by the arrangement; and if he acquired any interest in it it was by virtue of the division, which was not made until after the attachment. And, as already stated, we think that the hay remained the property of Kent up to the time when it was sold to the defendant.
The plaintiff’s evidence showed that the defendant took no more hay away than enough to pay his debt against Kent, and that Kent always owned as much as this, and that this was all which the defendant receipted. It therefore made no difference in respect to the value of the hay stated in the receipt, because the defendant was the owner of all of the hay which he receipted.
Judgment of the county court in favor of the defendant affirmed.